Citation Nr: 0936002	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Norman Regional Hospital 
(NRH), from August 17, 2006 to August 18, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran had active service, reportedly from June 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma (VAMC), which denied the benefit 
sought on appeal.



FINDINGS OF FACT

1.  The entire treatment the Veteran received from NRH from 
August 17, 2006 to August 18, 2006, was for a continued 
medical emergency such that a reasonable person would believe 
that delay in seeking medical treatment would have been 
hazardous to life or health of the Veteran.

2.  Taking the Veteran to the closest VAMC would not have 
been considered reasonable by a prudent layperson based upon 
the reasonably perceived emergency.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical 
services the Veteran received at NRH are met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

The Veteran essentially contends that he thought he was going 
to die due to what he believed to be a heart attack, and this 
is why he sought emergency room treatment at the NRH.  

There is no evidence (and the Veteran does not allege) that 
the services he received at NRH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service-connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use such 
provider beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided.  38 C.F.R. § 17.1002.

The basic facts of this claim are not in dispute.  The 
Veteran is enrolled in the VA Health Care system and has been 
treated in a VA facility in the past 24 months.  He is 
currently service connected for a leg disorder, but sought 
treatment for a nonservice-connected problem.  The Veteran, 
while on his way to the Oklahoma City VAMC, sought emergency 
treatment at the NRH based upon increasing chest pains and 
what he thought was a heart attack.  The Veteran was admitted 
into the hospital and was kept for nearly 30 hours there.  

Reimbursement was denied as there was no finding of an 
emergent situation-the VAMC stated that the Veteran had 
intermittent chest pain for three weeks prior to seeking 
emergency treatment and he could have sought VAMC treatment 
prior to August 17, 2006.  The VAMC also found that VAMC 
facilities were feasibly available to the Veteran on August 
17, 2009.  

The Veteran testified that he had been experiencing chest 
pain for three weeks prior to seeking emergency treatment.  
He advised that his chest pains significantly increased at 
work and he sought emergent medical care.  His wife began 
driving him from his work location to the VAMC in Oklahoma 
City, which was approximately 40 miles away.  During their 
journey, the Veteran had three distinct instances of 
increased heart rate and chest pain.  He competently 
testified that the chest pains were so severe that he thought 
he was going to die.  They decided to then take the Veteran 
to the nearest facility as they thought his condition had 
become increasingly grave.  Again, the Veteran was admitted 
for a cardiac work-up and was kept in the hospital until the 
following day, August 18, 2006.  

The Board finds that based upon the Veteran's credible 
testimony, as well as his wife's credible testimony, that a 
reasonable person would have believed that the Veteran's 
condition was grave and required immediate emergency 
attention.  The Veteran consistently advised that he thought 
he was going to die.  The Board finds that the Veteran's wife 
attempted to take him to the closest VAMC in Oklahoma City, 
which was approximately 40 miles away from his work location.  
On route, both parties realized that the Veteran's condition 
had worsened following three exacerbations of chest pain.  
They then diverted to the nearest hospital-NRH.  Given this 
credible information, and the fact that the Veteran otherwise 
meets the criteria for medical reimbursement for expenses 
incurred at NRH on August 17, 2006 to August 18, 2006, the 
Board finds that the Veteran's situation was of an emergent 
nature and a reasonable person would have considered a delay 
in seeking treatment-including going to the nearest VAMC 40 
miles away-to be hazardous to life or health of the Veteran.  
As such, the Board finds that seeking treatment at a VAMC was 
not reasonably feasible based upon the emergent situation.  
Thus, reimbursement for medical expenses incurred at the NRH 
from August 17, 2006 to August 18, 2006 is warranted.  


ORDER

Reimbursement for medical expenses incurred at Norman 
Regional Hospital from August 17, 2006 to August 18, 2006 is 
awarded.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


